Citation Nr: 1118783	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to March 1992.  He had service in Southwest Asia during the Persian Gulf War era.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Los Angeles, California RO which denied the appellant's request to reopen a claim of service connection for PTSD.  This appeal was before the Board in February 2008, at which time the Board reopened the claim and remanded it for additional development.  

In June 2007a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity for another hearing before a judge who would decide his case.  In a January 2011 statement, the Veteran's representative reported that the Veteran did not wish to have another hearing.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board notes that in an intervening (since the prior Board remand) decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)) the U.S. Court of Appeals for Veterans Claims (Court) held, in essence, that (with an exception of those cases impacted by 38 U.S.C.A. § 5108, i.e., where finality has attached to determination on a specific psychiatric diagnosis and new and material evidence is required to reopen such claim; see Clemons 23 Vet. App, at 8)), the scope of a service connection for PTSD claim encompasses consideration of service connection for other psychiatric diagnoses shown by the record.  In this case an August 2005 unappealed rating decision declined to reopen a claim of service connection for psychiatric disability other than PTSD.  Consequently, the instant appeal falls outside the scope of Clemons, and the issue on appeal is limited to consideration of service connection for the entity of PTSD.   

On July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Under the new rule, codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.

The regulation defines "fear of hostile military or terrorist activity" to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.   38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).
In the instant case, numerous VA treatment records show a diagnosis of PTSD based on the Veteran's report of service in Saudi Arabia during Operation Desert Storm.  Service records establish that the Veteran's service in Saudi Arabia near the Kuwait border likely exposed him to circumstances consistent with his allegation of fear of hostile activity.  It is unclear from the medical evidence of record whether such alleged stressor alone and the symptoms presented are sufficient to support a diagnosis of PTSD.  Hence, further development of the medical evidence in this matter is necessary.  

In addition, updated records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since May 2010.  

2.  The RO should then arrange for the Veteran to be afforded a VA examination by an appropriate psychiatrist or psychologist to determine whether he has PTSD related to his service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the RO should advise the examiner of the stressors shown, to include, as appropriate: that the Veteran did serve as a medical corpsman in Saudi Arabia, near the Kuwaiti border, during Operation Desert Storm, with the potential to have been subject to a Scud missile attack and to have heard warning sirens of suspected incoming Scud attacks (as he has claimed).  Based on examination of the Veteran and complete review of the record, the examiner should provide an opinion that responds to the following:  

Does the Veteran have PTSD based on the stressor of a fear of hostile activity?  Please discuss sufficiency of stressor and the symptoms that support any such diagnosis.

    The examiner must explain the rationale for the opinion.  

3.  The RO should then readjudicate de novo the claim of service connection for PTSD.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

